NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Argued November 14, 2007
                             Decided February 15, 2008

                                       Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. ANN CLAIRE WILLIAMS Circuit Judge

No. 07-1383

UNITED STATES OF AMERICA,                       Appeal from the United States
     Plaintiff-Appellee,                        District Court for the Western
                                                District of Wisconsin
      v.
                                                No. 06-CR-160-S-01
SAMUEL L. JONES,
    Defendant-Appellant.                        John C. Shabaz,
                                                Judge.

                                     ORDER

       Samuel Jones pleaded guilty to possession of ammunition by an unlawful
user of a controlled substance. See 18 U.S.C. § 922(g)(3). The district court
sentenced him, within the advisory guidelines range, to 24 months’ imprisonment,
three years’ supervised release, and a $100 special assessment. On appeal Jones
argues that (1) this court should abandon its presumption that a within-guidelines
sentence is reasonable; (2) his prison sentence is “greater than necessary” to achieve
the purposes of sentencing; (3) the district court did not understand it had
discretion to sentence outside the guidelines range; and (4) his prison sentence is
unreasonable. All of these arguments are without merit, and we affirm the
judgment.

      Recent authority readily disposes of the first two arguments. Jones contends
that applying a presumption of reasonableness to a sentence within the guidelines
range conflicts with Booker v. United States, 543 U.S. 220 (2005), but Gall v. United
No. 07-1383                                                                   Page 2


States, 128 S.Ct. 586, 598 (2007), holds that appellate courts indeed may employ
this presumption when reviewing a sentence for reasonableness. See also Rita v.
United States, 127 S.Ct. 2456, 2462 (2007). Jones also insists that his prison term
is too long to comply with the mandate of 18 U.S.C. § 3553(a) that a sentence be
“sufficient, but not greater than necessary” to satisfy the purposes of sentencing,
but that directive is met if the sentence imposed is reasonable. See United States v.
Jung, 473 F.3d 837, 844-45 (7th Cir. 2007). The role of an appellate court is to
review sentences for reasonableness, not to choose among possible sentences. Gall,
128 S.Ct. at 597; United States v. Bustamante, 493 F.3d 879, 891 (7th Cir. 2007).

       Jones’s remaining arguments are specific to the facts of his case. He first
contends that the district court did not appreciate its discretion to sentence him
outside the guidelines range. However, the record belies this argument. The court
explicitly acknowledged its authority to sentence Jones outside the guidelines range
if warranted by the § 3553(a) factors. The court stated—correctly—that it was
required to consider the guidelines, but it said nothing suggesting a belief they were
binding. Jones’s attorney mistakenly conflates the court’s acknowledgment that it
was required to calculate the appropriate guidelines range with a belief that it was
required to impose a sentence within that range.

       Finally, Jones argues that his sentence is unreasonable. We review the
sentence under an abuse of discretion standard, first ensuring the district court
committed no significant procedural error and then considering the substantive
reasonableness of the sentence under an abuse of discretion standard. See Gall, 128
S.Ct. at 597. The district court correctly calculated the guidelines range. The base
offense level for Jones’s conviction is 14, see U.S.S.G. § 2K2.1(a)(6), and a 2-level
reduction for acceptance of responsibility, see U.S.S.G. § 3E1.1, dropped the total
offense level to 12. The court correctly computed a criminal history category of IV,
see U.S.S.G. §§ 4A1.1(b), 4A1.1(c), 4A1.2(c)(1)(B), 4A1.2(k), which yielded a
guidelines imprisonment range of 21 to 27 months. The district court then
considered the statutory factors in § 3553(a), including Jones’s criminal history, the
need for deterrence, and the need to provide him with educational training and
treatment for drug addiction and mental-health issues. After undertaking these
required steps, the court sentenced Jones to 24 months’ imprisonment, the middle
of the range. The district court adequately explained the reasons for its decision,
including its rejection of Jones’s arguments about his upbringing and the frequency
of his crimes. The court’s reasons for imposing its sentence were consistent with
the factors in § 3553(a), and Jones’s sentence is reasonable. United States v.
McIlrath, 512 F.3d 421, 426-27 (7th Cir. 2008).
                                                                         AFFIRMED.